ACCEPTED
                                                                                                                    03-14-00492-CV
                                                                                                                           4102658
                                                                                                          THIRD COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                               2/11/2015 9:46:27 AM
                                                                                                                  JEFFREY D. KYLE
                                                                                                                             CLERK




                                                                                                  FILED IN
                                                                                           3rd COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                           2/11/2015 9:46:27 AM
                                                  February 11, 2015                          JEFFREY D. KYLE
                                                                                                   Clerk
 Jeffrey D. Kyle                                                                           Via E-Filing
 Clerk of the Court
 Third Court of Appeals
 209 West 14th Street, Room 101
 Austin, Texas 78701

      Re:      03-14-00492-CV; W. Robert Brown. v. Glenn Hegar, Comptroller of Public
               Accounts of Texas, and Ken Paxton, Attorney General of Texas

 Mr. Kyle:

         In response to your letter dated February 6, 2015, please note that I will argue this case
 before the Court at 1:30 p.m. on March 11, 2015.

                                               Respectfully submitted,

                                               /s/Charles K. Eldred
                                               CHARLES K. ELDRED
                                               Attorney in Charge
                                               Financial Litigation, Tax, and
                                               Charitable Trusts Division
                                               State Bar No. 00793681
                                               P.O. Box 12548
                                               Austin, Texas 78711-2548
                                               512-475-1743
                                               512-477-2348 (fax)
                                               charles.eldred@texasattorneygeneral.gov
                                               Attorneys for Appellees

                                         CERTIFICATE OF SERVICE

         I hereby certify that on February 11, 2015, a true and correct copy of the foregoing was
 sent to the Appellant’s attorney of record via e-service and/or electronic mail as follows:

            Douglas R. Little
            doug@douglasrlittle.com

                                                                 /s/Charles K. Eldred
                                                                 CHARLES K. ELDRED

POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                      An Equal Employment Opportunity Employer